ALLOWANCE

Claims 1, 5-8, 10-13, and 17-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Bochner, Reg. No. 68189, on 02/15/2022 via electronic communication authorization and 2/16/2022 via telephonic authorization.

The application has been amended as follows: 

Please AMEND Claim 1 to:

Claim 1. A computer system for assessing click speed values and deviation thresholds of a user interacting with a prescribed software application in a remote computing environment comprising 
one or more processors, 
one or more computer-readable memories, and 
one or more computer-readable storage devices,  
a library of warning messages stored on at least one of the one or more computer-readable storage devices, and 

the stored program instructions comprising: 
providing an information input, via one or more screens of a user device, in the prescribed software application; 
collecting, from a user, a plurality of factors that impact click speed, via the information input on the one or more screens; 
calculating a plurality of deviation allowances for the plurality of factors, wherein each of the plurality of deviation allowances are zero by default; 
determining a plurality of baseline click speed values for the user over a predetermined period of time and determining a plurality of deviation thresholds for the user over the predetermined period of time, wherein the plurality of deviation thresholds is based on the plurality of baseline click speed values and the plurality of deviation allowances; 
following the determining of the plurality of baseline click speed values and determining the plurality of deviation thresholds for the user, determining a subsequent click speed value each time a user makes a selection when prompted with a prompt in the prescribed software application; 
comparing the subsequent click speed value to the plurality of baseline click speed values and the plurality of deviation thresholds; 
determining whether the subsequent click speed value presents a predetermined deviation from the plurality of baseline click speed values and the plurality of deviation thresholds; 
incrementing a recorded deviations for the predetermined deviation; 
if the recorded deviations exceed[[s]] a predetermined allowable number of deviations, present, on the one or more screens of a user device, a first warning message to the user,  
first warning message is a type of warning message, and 
wherein the type of warning message comprises humor, information, or alert; 
determining whether the type of warning message is effective in promoting user engagement based on the subsequent click speed value of the user deviating or not deviating from the plurality of baseline click speed values and the plurality of deviation thresholds; 
if the type of warning message is not effective in promoting user engagement based on the subsequent click speed value of the user deviating from the plurality of baseline click speed values and the plurality of deviation thresholds, presenting a second type of warning message different from the type of warning message of the first warning message to the user; 
determining, after a predetermined number of deviations are recorded, whether the subsequent click speed value is greater than the plurality of deviation thresholds; and 
if the subsequent click speed value is greater than the plurality of deviation thresholds,  presenting to the user a randomly selected warning message  from the library informing the user of their behavior[[,]] and providing information on the importance of adhering to the prescribed software application.   

Please AMEND Claim 5 to:
Claim 5. The computer system according to claim 1, wherein the plurality of factors comprises age, location, weight, and physical disabilities of the user.

Please AMEND Claim 8 to:
Claim 8. The computer system according to claim 1, wherein the determining a plurality of baseline click speed values for the user comprises determining a time at which the user responds to the prompt in the prescribed software application by clicking on a feature; determining a time at which the feature was 

Please CANCEL Claim 9.  

Please AMEND Claim 11 to:
Claim 11. The computer system according to claim 10, wherein the plurality of different times of day comprises morning, afternoon, evening, and night.  

Please AMEND Claim 12 to:
Claim 12. The computer system according to claim 1, wherein the plurality of deviation thresholds are determined based on a following formula: DT for CS = CS ± (5*(n+0.25)) seconds, wherein DT is one of the plurality of deviation thresholds, CS is one of the plurality of baseline click speed values, and n is a number of factors of the plurality of factors that impact click speed  collected from the user.  

Please AMEND Claim 13 to:
Claim 13. A computer implemented method for assessing click speed values and deviation thresholds of a user interacting with a prescribed software application in a remote computing environment, the method comprising: 
providing an information input, via one or more screens of a user device, in the prescribed software application; 

calculating a plurality of deviation allowances for the plurality of factors, 
wherein each of the plurality of deviation allowances are zero by default; 
determining a plurality of baseline click speed values for the user over a predetermined period of time and determining a plurality of deviation thresholds for the user over the predetermined period of time, wherein the plurality of deviation thresholds is based on the plurality of baseline click speed values and the plurality of deviation allowances; 
following the determining of the plurality of baseline click speed values and determining the plurality of deviation thresholds for the user, determining a subsequent click speed value each time a user makes a selection when prompted with a prompt in the prescribed software application; 
7comparing the subsequent click speed value to the plurality of baseline click speed values and the plurality of deviation thresholds; 
determining whether the subsequent click speed value presents a predetermined deviation from the plurality of baseline click speed values and the plurality of deviation thresholds; 
incrementing a recorded deviations for the predetermined deviation; 
if the recorded deviations exceed[[s]] a predetermined allowable number of deviations, present, on one or more screens of a user device, a first warning message to the user, 
wherein the first warning message is a type of warning message, and wherein the type of warning message comprises humor, information, or alert; 
determining whether the type of warning message is effective in promoting user engagement based on the subsequent click speed value of the user deviating or not deviating from the plurality of baseline click speed values and the plurality of deviation thresholds;
 based on the subsequent click speed value of the user deviating from the plurality of baseline click speed values and the plurality of deviation thresholds, presenting a second type of warning message different from the type of warning message of the first warning message to the user; 
determining, after a predetermined number of deviations are recorded, whether the subsequent click speed value is greater than the plurality of deviation thresholds; and 
if [[so]] the subsequent click speed value is greater than the plurality of deviation thresholds, the user then receives a randomly selected warning message  from the library informing the user of their behavior[[,]] and providing information on the importance of adhering to the prescribed software application.  

Please AMEND Claim 17 to:
Claim 17. (Currently Amended) The computer implemented method according to claim 13, wherein[[.]] the plurality of factors comprises age, location, weight, and physical disabilities of the user.  

Please AMEND Claim 20 to:
Claim 20. (Currently Amended) The computer implemented method according to claim 13, wherein the determining a plurality of baseline click speed values for the user comprises determining a time at which the user responds to the prompt in the prescribed software application by clicking on a feature; determining a time at which the feature was displayed on the one or more screens to the user; determining a difference between the time at which the feature was displayed on the one or more screens to the user and the time at which the user clicks on the feature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 13, the prior art broadly discloses assessing user engagement during program interaction.  The present invention differs from the prior art of record in that the present invention requires a user, interacting with a prescribed software application, providing an information input in the prescribed software application; collecting, from a user, a plurality of factors that impact click speed, via the information input; calculating a plurality of deviation allowances for the plurality of factors, wherein each of the plurality of deviation allowances are zero by default; determining a plurality of baseline click speed values for the user over a predetermined period of time and determining a plurality of deviation thresholds for the user over the predetermined period of time, wherein the plurality of deviation thresholds is based on the plurality of baseline click speed values and the plurality of deviation allowances.  Then following the determining of the plurality of baseline click speed values and determining the plurality of deviation thresholds for the user, determining a subsequent click speed value each time a user makes a selection when prompted with a prompt in the prescribed software application; comparing the subsequent click speed value to the plurality of baseline click speed values and the plurality of deviation thresholds; determining whether the subsequent click speed value presents a predetermined deviation from the plurality of baseline click speed values and the plurality of deviation thresholds; incrementing a recorded deviations for the predetermined deviation. When the recorded deviations exceed a predetermined allowable number of deviations, present a first warning message to the user, wherein the first warning message is a type of warning message, and wherein the type of warning message comprises humor, information, or alert.  Then determining whether the type of warning message is effective in promoting user engagement based on the subsequent click speed value of the user deviating or not deviating from the plurality of baseline click speed values and the plurality of deviation thresholds.  When the type of warning message is not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        February 15, 2022